Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 12 TO
LOAN AND SERVICING AGREEMENT

 

THIS AMENDMENT NO. 12 TO LOAN AND SERVICING AGREEMENT (the “Amendment”), dated
as of June 18, 2019 (the “Amendment Effective Date”), is entered into by and
among ARES CAPITAL CP FUNDING LLC, a Delaware limited liability company, as the
borrower (the “Borrower”), ARES CAPITAL CORPORATION, a Maryland corporation, as
the servicer (the “Servicer”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
agent (the “Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as a lender (“Wells
Fargo”), BANK OF AMERICA, N.A., as a lender (“Bank of America” and, together
with Wells Fargo, the “Lenders”) and U.S. BANK NATIONAL ASSOCIATION, as Trustee,
Bank, and Collateral Custodian (in such capacities, “U.S. Bank”).

 

WHEREAS, the Borrower, the Agent, the Lenders, Wells Fargo Bank, National
Association, as the Swingline Lender, the Servicer, U.S. Bank and each of the
other lenders, are party to the Loan and Servicing Agreement, dated as of
January 22, 2010 (as amended, modified, waived, supplemented, restated or
replaced from time to time, prior to the date hereof, the “Loan and Servicing
Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Loan and Servicing Agreement in
accordance with the provisions thereof and subject to the terms and conditions
set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.              Defined Terms.  Terms used but not defined herein have
the respective meanings given to such terms in the Loan and Servicing Agreement.

 

ARTICLE II

 

Amendments to Loan and Servicing Agreement

 

 

SECTION 2.1.              As of the Amendment Effective Date, the Loan and
Servicing Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the bold and double-underlined text (indicated textually in the same manner as
the following example: bold and double-underlined text) as set forth on the
pages attached as Appendix A hereto.  A clean copy of the conformed Loan and
Servicing Agreement is set forth on the pages attached as Appendix B hereto.

 

--------------------------------------------------------------------------------



 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.1.              Each of the Borrower and the Servicer hereby
represents and warrants (as to itself) to the Agent that, as of the date first
written above, (i) no Unmatured Event of Default, Event of Default or Servicer
Termination Event has occurred and is continuing and (ii) the representations
and warranties of the Borrower and the Servicer contained in the Loan and
Servicing Agreement are true and correct in all material respects on and as of
such day (other than any representation and warranty that is made as of a
specific date).

 

ARTICLE IV

 

Conditions Precedent

 

SECTION 4.1.              This Amendment shall become effective upon:

 

(a)           the execution and delivery of this Amendment by the parties
hereto;

 

(b)           the Agent’s receipt of a good standing certificate for the
Borrower by the applicable office body of its jurisdiction of organization and a
copy of the resolutions of the board of managers or directors (or similar items)
of the Borrower approving this Amendment and the transactions contemplated
hereby, certified by its secretary or assistant secretary or other authorized
officer;

 

(c)           the Agent shall have received the executed legal opinion of
counsel to the Borrower in form and substance acceptable to the Agent in its
reasonable discretion; and

 

(d)           payment of all reasonable and invoiced fees due and owing to the
Agent and Lenders on or prior to the Amendment Effective Date.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.1.              Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 5.2.              Severability Clause.  In case any provision in this
Amendment shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

2

--------------------------------------------------------------------------------



 

SECTION 5.3.              Ratification.  Except as expressly amended hereby, the
Loan and Servicing Agreement is in all respects ratified and confirmed and all
the terms, conditions and provisions thereof shall remain in full force and
effect.  This Amendment shall form a part of the Loan and Servicing Agreement
for all purposes.

 

SECTION 5.4.              Counterparts.  The parties hereto may sign one or more
copies of this Amendment in counterparts, all of which together shall constitute
one and the same agreement.  Delivery of an executed signature page of this
Amendment by facsimile or email transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

SECTION 5.5.              Headings.  The headings of the Articles and Sections
in this Amendment are for convenience of reference only and shall not be deemed
to alter or affect the meaning or interpretation of any provisions hereof.

 

SECTION 5.6.              Direction to Execute.  The Lenders hereby authorize
and direct U.S. Bank in each of its capacities to execute this Amendment.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

 

ARES CAPITAL CP FUNDING LLC

 

 

 

By:

/s/ Joshua M. Bloomstein

 

 

Name: Joshua M. Bloomstein

 

 

Title: Authorized Signatory

 

[Signature Page to Amendment No. 12 to LSA]

 

--------------------------------------------------------------------------------



 

 

ARES CAPITAL CORPORATION, as the Servicer

 

 

 

By:

/s/ Joshua M. Bloomstein

 

 

Name: Joshua M. Bloomstein

 

 

Title: Authorized Signatory

 

[Signature Page to Amendment No. 12 to LSA]

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Agent

 

 

 

By:

/s/ Allan Schmitt

 

 

Name: Allan Schmitt

 

 

Title: Director

 

[Signature Page to Amendment No. 12 to LSA]

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Steve Sebo

 

 

Name: Steve Sebo

 

 

Title: Vice President

 

[Signature Page to Amendment No. 12 to LSA]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ Allen D. Shiffle

 

 

Name: Allen D. Shiffle

 

 

Title: Managing Director

 

[Signature Page to Amendment No. 12 to LSA]

 

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee, Bank and Collateral Custodian

 

 

 

By:

/s/ James H. Byrnes

 

 

Name: James H. Byrnes

 

 

Title: Vice President

 

[Signature Page to Amendment No. 12 to LSA]

 

--------------------------------------------------------------------------------



 

APPENDIX A

 

--------------------------------------------------------------------------------



 

EXECUTION COPY

Conformed through Amendment No.  1112

 

 

Up to U.S. $1,000,000,0001,275,000,000

 

LOAN AND SERVICING AGREEMENT

 

Dated as of January 22, 2010

 

Among

 

ARES CAPITAL CP FUNDING LLC,

as the Borrower

 

and

 

ARES CAPITAL CORPORATION,

as the Servicer and the Transferor

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Agent and the Swingline Lender

 

and

 

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO,

as the Lenders

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as the Collateral Custodian, Trustee and the Bank

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS

2

 

 

 

Section 1.01

Certain Defined Terms

2

Section 1.02

Other Terms

52

Section 1.03

Computation of Time Periods

52

Section 1.04

Interpretation

52

 

 

 

ARTICLE II.

THE FACILITY

53

 

 

 

Section 2.01

Advances

53

Section 2.02

Procedure for Advances

55

Section 2.03

Determination of Yield

56

Section 2.04

Remittance Procedures

57

Section 2.05

Instructions to the Trustee and the Bank

61

Section 2.06

Borrowing Base Deficiency Payments

61

Section 2.07

Substitution and Sale of Loan Assets; Affiliate Transactions

61

Section 2.08

Payments and Computations, Etc.

67

Section 2.09

Fees

68

Section 2.10

Increased Costs; Capital Adequacy

6869

Section 2.11

Taxes

70

Section 2.12

Collateral Assignment of Agreements

73

Section 2.13

Grant of a Security Interest

73

Section 2.14

Evidence of Debt

74

Section 2.15

Survival of Representations and Warranties

74

Section 2.16

Release of Loan Assets

74

Section 2.17

Treatment of Amounts Paid by the Borrower

75

Section 2.18

Prepayment; Termination

75

Section 2.19

Extension of Stated Maturity Date and Reinvestment Period

76

Section 2.20

Collections and Allocations

76

Section 2.21

Reinvestment of Principal Collections

77

Section 2.22

Additional Lenders; Increase of Commitment

78

Section 2.23

Defaulting Lenders

7879

Section 2.24

Mitigation Obligations; Replacement of Lenders

80

Section 2.25

Refunding of Swingline Advances

8182

 

 

 

ARTICLE III.

CONDITIONS PRECEDENT

8283

 

 

 

Section 3.01

Conditions Precedent to Effectiveness

8283

Section 3.02

Conditions Precedent to All Advances

83

Section 3.03

Advances Do Not Constitute a Waiver

8586

Section 3.04

Conditions to Pledges of Loan Assets

8586

 

i

--------------------------------------------------------------------------------



 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

87

 

 

 

Section 4.01

Representations and Warranties of the Borrower

87

Section 4.02

Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral Portfolio

95

Section 4.03

Representations and Warranties of the Servicer

9697

Section 4.04

Representations and Warranties of the Trustee

100101

Section 4.05

Representations and Warranties of each Lender

101

Section 4.06

Representations and Warranties of the Collateral Custodian

101102

 

 

 

ARTICLE V.

GENERAL COVENANTS

102

 

 

 

Section 5.01

Affirmative Covenants of the Borrower

102

Section 5.02

Negative Covenants of the Borrower

109

Section 5.03

Affirmative Covenants of the Servicer

112113

Section 5.04

Negative Covenants of the Servicer

118

Section 5.05

Affirmative Covenants of the Trustee

119

Section 5.06

Negative Covenants of the Trustee

119120

Section 5.07

Affirmative Covenants of the Collateral Custodian

120

Section 5.08

Negative Covenants of the Collateral Custodian

120

Section 5.09

Covenants of the Borrower Relating to Hedging of Loan Assets

120121

 

 

 

ARTICLE VI.

ADMINISTRATION AND SERVICING OF CONTRACTS

122

 

 

 

Section 6.01

Appointment and Designation of the Servicer

122

Section 6.02

Duties of the Servicer

124

Section 6.03

Authorization of the Servicer

126

Section 6.04

Collection of Payments; Accounts

127

Section 6.05

Realization Upon Loan Assets

128129

Section 6.06

Servicing Compensation

129

Section 6.07

Payment of Certain Expenses by Servicer

129

Section 6.08

Reports to the Agent; Account Statements; Servicing Information

129130

Section 6.09

Annual Statement as to Compliance

131132

Section 6.10

Annual Independent Public Accountant’s Servicing Reports

132

Section 6.11

The Servicer Not to Resign

132133

 

 

 

ARTICLE VII.

EVENTS OF DEFAULT

133

 

 

 

Section 7.01

Events of Default

133

Section 7.02

Additional Remedies of the Agent

136137

 

 

 

ARTICLE VIII.

INDEMNIFICATION

140

 

 

 

Section 8.01

Indemnities by the Borrower

140

Section 8.02

Indemnities by Servicer

143

 

ii

--------------------------------------------------------------------------------



 

Section 8.03

Legal Proceedings

145

Section 8.04

After-Tax Basis

145146

Section 8.05

Benefit of Indemnity

146

 

 

 

ARTICLE IX.

THE AGENT

146

 

 

 

Section 9.01

The Agent

146

 

 

 

ARTICLE X.

TRUSTEE

150151

 

 

 

Section 10.01

Designation of Trustee

150151

Section 10.02

Duties of Trustee

151

Section 10.03

Merger or Consolidation

153

Section 10.04

Trustee Compensation

153

Section 10.05

Trustee Removal

153

Section 10.06

Limitation on Liability

153154

Section 10.07

Trustee Resignation

154155

 

 

 

ARTICLE XI.

MISCELLANEOUS

155

 

 

 

Section 11.01

Amendments and Waivers

155

Section 11.02

Notices, Etc.

156157

Section 11.03

No Waiver; Remedies

160

Section 11.04

Binding Effect; Assignability; Multiple Lenders

160

Section 11.05

Term of This Agreement

161

Section 11.06

GOVERNING LAW; JURY WAIVER

161162

Section 11.07

Costs, Expenses and Taxes

161162

Section 11.08

No Proceedings

162163

Section 11.09

Recourse Against Certain Parties

163

Section 11.10

Execution in Counterparts; Severability; Integration

164

Section 11.11

Consent to Jurisdiction; Service of Process

164

Section 11.12

Characterization of Conveyances Pursuant to the Purchase and Sale Agreements

164165

Section 11.13

Confidentiality

166

Section 11.14

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

167168

Section 11.15

Waiver of Set Off

169

Section 11.16

Headings and Exhibits

169

Section 11.17

Ratable Payments

169

Section 11.18

Breaches of Representations, Warranties and Covenants

169

Section 11.19

Assignments of Loan Assets

169

Section 11.20

Affirmation

170

Section 11.21

Covered Transactions

170

 

iii

--------------------------------------------------------------------------------



 

ARTICLE XII.

COLLATERAL CUSTODIAN

170

 

 

 

Section 12.01

Designation of Collateral Custodian

170

Section 12.02

Duties of Collateral Custodian

170171

Section 12.03

Merger or Consolidation

173

Section 12.04

Collateral Custodian Compensation

173174

Section 12.05

Collateral Custodian Removal

174

Section 12.06

Limitation on Liability

174

Section 12.07

Collateral Custodian Resignation

175

Section 12.08

Release of Documents

175176

Section 12.09

Return of Required Loan Documents

176

Section 12.10

Access to Certain Documentation and Information Regarding the Collateral
Portfolio; Audits of Servicer

176177

Section 12.11

Custodian as Agent of Trustee

177

 

iv

--------------------------------------------------------------------------------



 

This LOAN AND SERVICING AGREEMENT (as amended, restated, supplemented or
modified from time to time, the “Loan and Servicing Agreement”) is made as of
January 22, 2010, among:

 

(1)                                 ARES CAPITAL CP FUNDING LLC, a Delaware
limited liability company (together with its successors and assigns in such
capacity, the “Borrower”);

 

(2)                                 ARES CAPITAL CORPORATION, a Maryland
corporation, as the Servicer (as defined herein) and the Transferor (as defined
herein);

 

(3)                                 WELLS  FARGO  BANK,  NATIONAL  ASSOCIATION, 
as  agent (together with its successor and assigns in such capacity, the
“Agent”) and as swingline lender (together with its successor and assigns in
such capacity, the “Swingline Lender”);

 

(4)                                 EACH OF THE LENDERS FROM TIME TO TIME PARTY
HERETO, as a Lender; and

 

(5)                                 U.S. BANK NATIONAL ASSOCIATION (“U.S.
Bank”), as the Trustee (together with its successors and assigns in such
capacity, the “Trustee”), the Bank (as defined herein) and the Collateral
Custodian (together with its successors and assigns in such capacity, the
“Collateral Custodian”).

 

PRELIMINARY STATEMENT

 

WHEREAS, certain parties hereto were party to a Sale and Servicing Agreement,
dated as of November 3, 2004, by and among the Servicer, as the servicer, the
Transferor, as the originator, the Borrower, as the borrower, Ares CP Funding II
LLC, as the guarantor, Variable Funding Capital Company LLC (“VFCC”), as a
conduit purchaser, the Note Purchaser, as an institutional purchaser, Wells
Fargo Securities, LLC (f/k/a Wachovia Capital Markets, LLC) (together with its
successors and assigns, “WFS”), as the administrative agent and as the purchaser
agent for VFCC, Ares Capital CP Funding II, as the guarantor (the “Guarantor”)
the Trustee, as the trustee, and Lyon Financial Services, Inc. d/b/a U.S. Bank
Portfolio Services (“Lyon”), as the backup servicer (as amended, restated,
supplemented or modified prior to the date hereof, the “Original Agreement”);

 

WHEREAS, certain parties hereto are party to an Amended and Restated Sale and
Servicing Agreement, dated as of January 22, 2010, by and among the Servicer, as
the servicer, the Transferor as the originator, the Borrower, as the borrower,
Wells Fargo Bank, National Association, in its individual capacity (together
with its successors and assigns, “Wells Fargo”), as the note purchaser, WFS, as
the administrative agent, and U.S. Bank, as the collateral custodian, trustee
and bank (as amended, restated, supplemented or modified prior to the date
hereof, (the “Restatement Agreement”) that amended and restated the Original
Agreement;

 

--------------------------------------------------------------------------------



 

“Acquisition Participation Interests” means the Participation Interests
transferred to the Borrower in connection with the transactions contemplated by
the Acquisition Agreement on the Eighth Amendment Effective Date, the seller
thereof is a Seller Party or an Affiliate thereof.

 

“Action” has the meaning assigned to that term in Section 8.03.

 

“Additional Amount” has the meaning assigned to that term in Section 2.11(a).

 

“Adjusted Borrowing Value” means for any Loan Asset, for any date of
determination, an amount equal to the lowest of: (i) the Outstanding Balance of
such Loan Asset at such time, (ii) the initial Assigned Value of such Loan
Asset, as of the applicable Advance Date, multiplied by the principal balance of
such Loan Asset (exclusive of Accreted Interest) and (iii) the Assigned Value of
such Loan Asset at such time multiplied by the principal balance of such Loan
Asset (exclusive of Accreted Interest); provided that the parties hereby agree
that the Adjusted Borrowing Value of any Loan Asset that is no longer an
Eligible Loan Asset shall be zero.

 

“Advance” means each loan advanced by the Lenders (including the Swingline
Lender) hereunder (including each Advance, each Swingline Advance and each loan
advanced for the purpose of refunding the Swingline Lender for any Swingline
Advances pursuant to Section 2.25(a) and funding the Unfunded Exposure Account
pursuant to Section 2.02(f)) to the Borrower on an Advance Date pursuant to
Article II.

 

“Advance Date” means, with respect to any Advance and any Swingline Advance, the
date on which such Advance or such Swingline Advance is made.

 

“Advances Outstanding” means, at any time, the sum of the principal amounts of
Advances loaned to the Borrower for the initial and any subsequent borrowings
pursuant to Sections 2.01 and 2.02 as of such time, reduced by the aggregate
Available Collections received and distributed as repayment of principal amounts
of Advances outstanding pursuant to Section 2.04 at or prior to such time and
any other amounts received by the Lenders to repay the principal amounts of
Advances outstanding pursuant to Section 2.18 or otherwise at or prior to such
time; provided that the principal amounts of Advances outstanding shall not be
reduced by any Available Collections or other amounts if at any time such
Available Collections or other amounts are rescinded or must be returned for any
reason.

 

“Affected Party” has the meaning assigned to that term in Section 2.10.

 

“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to vote 20% or more of the voting securities of such
Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing; provided that for purposes of determining whether
any Loan Asset is an Eligible Loan Asset or for purposes of
Section 5.01(b)(xix), the term Affiliate shall not include any

 

3

--------------------------------------------------------------------------------



 

reasonable discretion of the Agent, materially and adversely affects the value
of such Loan Asset;

 

(f)                                   provides additional funds to the Obligor
of such Loan Asset with the intent of keeping that Loan Asset current; or

 

(g)                                  amends, waives, forbears, supplements or
otherwise modifies (i) the meaning of “Senior Net Leverage Ratio”, “Net Leverage
Ratio”, “Interest Coverage Ratio” or “Permitted Liens” or any respective
comparable definitions in the Loan Agreement for such Loan Asset or (ii) any
term or provision of such Loan Agreement referenced in or utilized in the
calculation of the “Senior Net Leverage Ratio”, “Net Leverage Ratio”, “Interest
Coverage Ratio” or “Permitted Liens” or any respective comparable definitions
for such Loan Asset, in either case in a manner that, in the sole reasonable
judgment of the Agent, is materially adverse to the Secured Parties; provided
that in connection with any Revenue Recognition Implementation or any Operating
Lease Implementation, the Agent (with the consent of the Servicer (such consent
not to be unreasonably withheld, delayed or conditioned)) may retroactively
adjust the Interest Coverage Ratio, Senior Net Leverage Ratio or Net Leverage
Ratio for any Loan Asset as determined on the applicable Cut-Off Date.

 

”Maximum Facility Amount” means the aggregate Commitments of the Lenders then in
effect, which amount may be up to $1,000,000,000,1,275,000,000, as such amount
may vary from time to time pursuant to Section 2.18(b) or Section 2.22; provided
that, at all times after the Reinvestment Period, the Maximum Facility Amount
shall mean the aggregate Advances Outstanding at such time.

 

“Minimum Weighted Average Coupon” means 7.00%.

 

“Minimum Weighted Average Coupon Test” means a test that will be satisfied on
any date of determination if the Weighted Average Coupon of all Loan Assets
included in the Collateral Portfolio is equal to or greater than the Minimum
Weighted Average Coupon.

 

“Minimum Weighted Average Spread” means 3.00%.

 

“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any date of determination if the Weighted Average Spread of all Loan Assets
included in the Collateral Portfolio is equal to or greater than the Minimum
Weighted Average Spread.

 

“Monthly Period” means, for any date of determination, the period from but
excluding the immediately preceding Determination Date to and including the
immediately succeeding Determination Date.

 

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).
“Mortgage” means the mortgage, deed of trust or other instrument creating a Lien
on an interest in real property securing a Loan Asset, including the assignment
of leases and rents related thereto.

 

31

--------------------------------------------------------------------------------



 

“Revenue Recognition Implementation” means the implementation by an Obligor of
IFRS 15/ASC 606.

 

“Review Criteria” has the meaning assigned to that term in Section 12.02(b)(i).

 

“Revolving Loan Asset” means a Loan Asset that is a line of credit or contains
an unfunded commitment arising from an extension of credit by the Transferor to
an Obligor, pursuant to the terms of which amounts borrowed may be repaid and
subsequently reborrowed.

 

”SBIC Subsidiary” means any direct or indirect wholly-owned Subsidiary
(including such Subsidiary’s general partner or managing entity to the extent
that the only material asset of such general partner or managing entity is its
equity interests in the SBIC Subsidiary) of the Borrower licensed as a small
business investment company under the Small Business Investment Act of 1958, as
amended (or that has applied for such a license and is actively pursuing the
granting thereof by appropriate proceedings promptly instituted and diligently
conducted), and which is designated by the Borrower (pursuant to a certificate
of a financial officer delivered to the Agent) as an SBIC Subsidiary.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or its successors in interest)S&P Global Ratings and any
successor thereto.

 

“Sanction” or “Sanctions” means, individually and collectively, respectively,
any and all economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws, including but not limited to
those imposed, administered or enforced from time to time by: (a) the United
States of America, including those administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State, the U.S. Department of Commerce, or through any existing or future
executive order; (b) the United Nations Security Council; (c) the European
Union; (d) the United Kingdom; or (e) any other Governmental Authorities with
jurisdiction over the Borrower, the Servicer, the Equityholder or any of their
respective Subsidiaries.

 

“Sanctioned Person” means any Person that is a target of Sanctions, including
without limitation, a Person that is: (a) listed on OFAC’s Specially Designated
Nationals (SDN) and Blocked Persons List; (b) listed on OFAC’s Consolidated
Non-SDN List; (c) a legal entity that is deemed by OFAC to be a Sanctions target
based on the direct or indirect ownership or control of such legal entity by
Sanctioned Person(s); or (d) a Person that is a Sanctions target pursuant to any
territorial or country-based Sanctions program.

 

“Scheduled Payment” means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Loan Agreement.

 

“Scheduled Payments” means, with respect to any Loan Asset, each required, if
any, monthly, quarterly, or annual payment of principal required to be made by
the Obligor thereof under the terms of such Loan Asset; in all cases, excluding
any payment in the nature of, or constituting, interest.

 

43

--------------------------------------------------------------------------------



 

Date, any Borrowing Base Deficiency exists, then the Borrower shall, within five
Business Days from the date of such Borrowing Base Deficiency, eliminate such
Borrowing Base Deficiency in its entirety by effecting one or more (or any
combination thereof) of the following actions in order to eliminate such
Borrowing Base Deficiency as of such date of determination: (i) deposit cash in
United States dollars into the Principal Collection Account, (ii) repay Advances
(together with any Breakage Fees, any Hedge Breakage Costs and all accrued and
unpaid costs and expenses of the Agent and the Lenders, in each case in respect
of the amount so prepaid), and/or (iii) subject to the approval of the Agent, in
its sole discretion (and the Agent shall use reasonable efforts to give such
approval in a timely fashion), Pledge additional Eligible Loan Assets.

 

(b)                                 No later than 2:00 p.m. on the Business Day
prior to the proposed repayment of Advances or Pledge of additional Eligible
Loan Assets pursuant to Section 2.06(a), the Borrower (or the Servicer on its
behalf) shall deliver (i) to the Agent (with a copy to the Trustee and the
Collateral Custodian), notice of such repayment or Pledge and a duly completed
Borrowing Base Certificate, updated to the date such repayment or Pledge is
being made and giving pro forma effect to such repayment or Pledge, and (ii) to
the Agent, if applicable, a description of any Eligible Loan Asset and each
Obligor of such Eligible Loan Asset to be Pledged and added to the updated Loan
Asset Schedule. Any notice pertaining to any repayment or any Pledge pursuant to
this Section 2.06 shall be irrevocable.

 

Section 2.07                             Substitution and Sale of Loan Assets;
Affiliate Transactions.

 

(a)                                 Substitutions. The Borrower may, with the
consent of the Agent in its sole discretion, replace any Loan Asset as a Loan
Asset so long as (i) no event has occurred, or would result from such
substitution, which constitutes an Event of Default and no event has occurred
and is continuing, or would result from such substitution, which constitutes an
Unmatured Event of Default or a Borrowing Base Deficiency; provided that the
Borrower may effect a substitution as necessary to facilitate a cure of a
Borrowing Base Deficiency (and any Unmatured Event of Default arising therefrom)
so long as immediately after giving effect to such substitution and any other
sale or transfer substantially contemporaneous therewith, such Borrowing Base
Deficiency shall be cured or closer to being cured and (ii) simultaneously
therewith, the Borrower Pledges (in accordance with all of the terms and
provisions contained herein) a Substitute Eligible Loan Asset.

 

(b)                                 Discretionary Sales. The Borrower shall be
permitted to sell Loan Assets to Persons other than the Transferor or its
Affiliates from time to time; provided that (i) the proceeds of such sale shall
be deposited into the Collection Account to be disbursed in accordance with
Section 2.04 hereof or reinvested, prior to the end of the Reinvestment Period,
in additional Eligible Loan Assets in accordance with Section 2.21 hereof,
(ii) no event has occurred, or would result from such sale, which constitutes an
Event of Default and no event has occurred and is continuing, or would result
from such sale, which constitutes an Unmatured Event of Default or a Borrowing
Base Deficiency; provided that the Borrower may sell Loan Assets as necessary to
facilitate a cure of a Borrowing Base Deficiency (and any Unmatured Event of
Default arising therefrom) so long as the Agent shall approve of such sale and,
immediately after giving effect to such sale and any other substitution or
transfer substantially contemporaneous therewith, the Borrowing Base Deficiency
shall be cured or closer to being cured and (iii) the prior written consent of
the Agent shall be required if suchany Loan Asset with

 

63

--------------------------------------------------------------------------------



 

an Outstanding Balance greater than 2% of the aggregate Outstanding Balance of
all Loan Assets is sold for an amount which is less than the Adjusted Borrowing
Value.

 

(c)           Optional Sales. On any Optional Sale Date the Borrower shall have
the right to prepay all or a portion of the Advances Outstanding in connection
with the sale and assignment by the Borrower of all or a portion of the Loan
Assets, as the case may be in connection with a Permitted Securitization or a
Permitted Refinancing (each, an “Optional Sale”), subject to the following terms
and conditions:

 

(i)            The Borrower shall have given the Agent (with a copy to the
Trustee and the Collateral Custodian) at least 45 days’ prior written notice of
its intent to effect an Optional Sale in connection with a Permitted
Securitization or a Permitted Refinancing, and the Agent shall have delivered to
the Borrower its prior written consent (in its sole discretion) to such Optional
Sale, unless such 45 days’ notice requirement is waived or reduced by the Agent;
provided that no such consent will be required for any Optional Sale of any Loan
Asset at a price equal to or greater than the Adjusted Borrowing Value of such
Loan Asset as of the date of the Optional Sale to the extent that the aggregate
Outstanding Balance of all Loan Assets sold pursuant to this proviso (taking
into account the proposed sale) during the 12-month period immediately preceding
and including the proposed date of such sale does not exceed 15% of the highest
aggregate Outstanding Balance of any month during such 12-month period;

 

(ii)           Unless an Optional Sale is to be effected on a Payment Date (in
which case the relevant calculations with respect to such Optional Sale shall be
reflected on the applicable Servicing Report), the Servicer shall deliver to the
Agent (with a copy to the Trustee and the Collateral Custodian) a certificate
and evidence to the reasonable satisfaction of the Agent (which evidence may
consist solely of a certificate from the Servicer) that the Borrower shall have
sufficient funds on the related Optional Sale Date to effect the contemplated
Optional Sale in accordance with this Agreement. In effecting an Optional Sale,
the Borrower may use the Proceeds of sales of the Loan Assets to repay all or a
portion of the Obligations;

 

(iii)          no Event of Default has occurred, or would result from such
Optional Sale, and no Unmatured Event of Default or Borrowing Base Deficiency
exists or would result from such Optional Sale; and

 

(iv)          on the related Optional Sale Date, the Borrower shall have
deposited into the Collection Account, in immediately available funds, the
proceeds of such Optional Sale, which shall at least equal the aggregate
Adjusted Borrowing Value of the Loan Assets being sold.

 

(d)           Lien Release Dividend. Notwithstanding any provision contained in
this Agreement to the contrary, provided no Event of Default has occurred and no
Unmatured Event of Default exists, on a Lien Release Dividend Date, the Borrower
may dividend to the Equityholder and the Equityholder may dividend to the
Transferor a portion of those Loan Assets that were sold by the Transferor to
the Equityholder and by the Equityholder to the Borrower, or portions thereof
(each, a “Lien Release Dividend”), subject to the following terms and

 

64

--------------------------------------------------------------------------------



 

aggregate Outstanding Balance of any month during such 12-month period (or such
lesser number of months as shall have elapsed as of such date).

 

(ii)           The Outstanding Balance of all Loan Assets (other than Warranty
Loan Assets) sold pursuant to Section 2.07(b), sold without the consent of the
Agent in accordance with Section 2.07(c) (other than any Loan Asset sold without
such consent due to the fact that the Outstanding Balance of such Loan Asset is
less than or equal to 2% of the aggregate Outstanding Balance of all Loans
Assets pursuant to Section 2.07(b)) (in each case, other than Loan Assets
subject to clauses (ii), (iv) or (vi) of the definition of “Value Adjustment
Event”), substituted pursuant to Section 2.07(a) or released pursuant to
Section 2.07(d) during the 12-month period immediately preceding the proposed
date of sale, substitution or Lien Release Dividend (or such lesser number of
months as shall have elapsed as of such date) does not exceed 20% of the highest
aggregate Outstanding Balance of any month during such 12-month period (or such
lesser number of months as shall have elapsed as of such date).

 

(i)            Notices to Lenders.  The Agent will provide the Lenders with
copies of any notices promptly upon receipt thereof and, if requested by the
Lenders, other materials received by the Agent pursuant to this Section 2.07 in
connection with any sale, substitution or repurchase of Loan Assets.

 

Section 2.08          Payments and Computations, Etc.

 

(a)           All amounts to be paid or deposited by the Borrower or the
Servicer hereunder shall be paid or deposited in accordance with the terms
hereof no later than 3:00 p.m. (New York City time) on the day when due in
lawful money of the United States in immediately available funds to the
Collection Account or such other account as is designated by the Agent. The
Borrower or the Servicer, as applicable, shall, to the extent permitted by
Applicable Law, pay to the Secured Parties interest on all amounts not paid or
deposited when due (taking into account any grace period provided for herein) to
any of the Secured Parties hereunder at the Default Funding Rate, payable on
demand, from the date of such nonpayment until such amount is paid in full (as
well after as before judgment); provided that such interest rate shall not at
any time exceed the maximum rate permitted by Applicable Law. Any Obligation
hereunder shall not be reduced by any distribution of any portion of Available
Collections if at any time such distribution is rescinded or required to be
returned by any Lender to the Borrower or any other Person for any reason. All
computations of interest and all computations of Yield and other fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed, other than
calculations with respect to the Base Rate, which shall be based on a year
consisting of 365 or 366 days, as applicable.

 

(b)           Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of Yield or any fee payable hereunder, as the case may
be.

 

(c)           If any Advance requested by the Borrower and approved by the
Lenders and the Agent pursuant to Section 2.02 is not for any reason whatsoever,
except as a result of the

 

69

--------------------------------------------------------------------------------



 

(i)            all reasonable up-front expenses and fees (including legal fees
and any fees required under any Lender Fee Letter and the Trustee and Collateral
Custodian Fee Letter) that are invoiced at or prior to the Restatement Date
shall have been paid in full;

 

(ii)           any and all information submitted to each Lender and the Agent by
the Borrower, the Transferor, the Equityholder or the Servicer or any of their
Affiliates is true, accurate, complete in all material respects and not
misleading in any material respect;

 

(iii)          each Lender shall have received all documentation and other
information requested by such Lender in its sole discretion and/or required by
regulatory authorities with respect to the Borrower, the Transferor and the
Servicer under applicable “know your customer” and anti-money laundering
rules and regulationsAnti-Money Laundering Laws, including, without limitation,
the USA PATRIOT Act, all in form and substance reasonably satisfactory to each
Lender;

 

(iv)          the Agent shall have received on or before the date of such
effectiveness the items listed in Schedule I hereto, each in form and substance
satisfactory to the Agent and each Lender; and

 

(v)           no material adverse effect on the business, assets, financial
conditions or performance of the Servicer and its subsidiaries, including the
Borrower, on a consolidated basis, has occurred.

 

(b)           By its execution and delivery of this Agreement, each of the
Borrower and the Servicer hereby certifies that, and the Agent hereby
acknowledges that, each of the conditions precedent to the effectiveness of this
Agreement set forth in this Section 3.01 have been satisfied.

 

Section 3.02          Conditions Precedent to All Advances. Each Advance
(including the Initial Advance, except as explicitly set forth below) and each
Swingline Advance to the Borrower from the Lenders shall be subject to the
further conditions precedent that:

 

(a)           On the Advance Date of such Advance, the following statements
shall be true and correct, and the Borrower by accepting any amount of such
Advance shall be deemed to have certified that:

 

(i)            the Servicer (on behalf of the Borrower) shall have delivered to
the Agent (with a copy to the Collateral Custodian and copies of the Notice of
Borrowing and Borrowing Base Certificate to the Trustee only) no later than 3:00
p.m. on the date that is one Business Day prior to the related Advance Date (and
with respect to Swingline Advances no later than 5:00 p.m. on the related
Advance Date): (A) a Notice of Borrowing, (B) a Borrowing Base Certificate,
(C) a Loan Asset Schedule and (D) except with respect to an Advance under
Section 2.02(f), Loan Assignments in the form of Exhibit A to the Purchase and
Sale Agreements (including Schedule I thereto) and containing such additional
information as may be reasonably requested by the Agent (who will provide each
Lender with a copy promptly upon receipt thereof);

 

85

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BORROWER:

ARES CAPITAL CP FUNDING LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares CP Funding Facility

Loan and Servicing Agreement

 

--------------------------------------------------------------------------------



 

TRUSTEE:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

BANK:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

COLLATERAL CUSTODIAN:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ares CP Funding Facility

Loan and Servicing Agreement

 

--------------------------------------------------------------------------------



 

ANNEX A

 

Commitments

 

Lender

 

Commitment

Wells Fargo Bank, National Association

 

$

700,000,000900,000,000

Bank of America, N.A.

 

$

300,000,000375,000,000

 

Annex A- 1

 

--------------------------------------------------------------------------------